"What the Legislature intends is to be determined, primarily, by what it says in the act. It is only in cases of ambiguity that resort may be had to construction. Courts cannot read into an act something that is not within the manifest intention of the Legislature, as gathered from the statute itself. To do so would be to legislate, and not to interpret." DeGraftenreid v. Strong,28 N.M. 91, 206 P. 694, 695; State ex rel. v. Graham, 33 N.M. 504,  270 P. 897; State v. So. Pac. Co., 34 N.M. 306, 281 P. 29.
I find no ambiguity in the provision here in question. The allowance for facial disfigurement is plainly "additional" to the preceding specific allowances for "disability partial in character but permanent in quality." However lacking we may consider this provision in wisdom or policy, I think it would be an act of legislation to read into it an exception in the single case of "loss of * * * one eye by enucleation." The constitutionality of the provision has not been questioned. The case is submitted for interpretation of a statute not open to interpretation.
On this single ground I concur in affirming the judgment.